Exhibit 10.2

 

FORM OF

 

INVESTOR RIGHTS AGREEMENT

 

This Investor Rights Agreement (this “Agreement”) is made and entered into as of
[●], 2018 (the “Effective Date”), by and among DanDrit Biotech USA, Inc., a
Delaware corporation (“Parent”), Weird Science, LLC, a California limited
liability company (“Majority Stockholder”) and RS Group ApS, a Danish limited
company and a stockholder of Parent (“RS Group” and together with Majority
Stockholder, the “Stockholders”). Parent and each Stockholder are each referred
to as a “Party” or collectively as the “Parties.”

 

WHEREAS, terms not defined herein have the meanings set forth in that certain
Agreement and Plan of Merger (the “Merger Agreement”), dated January 12, 2018,
by and among the Parent, DanDrit Acquisition Sub, Inc., a Delaware corporation
and a wholly owned subsidiary of Parent and Majority Stockholder; and

 

WHEREAS, as an inducement for Majority Stockholder to execute the Merger
Agreement, effective as of the Closing Date, Parent desires to grant certain
rights to the Stockholders as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises set forth in Merger Agreement and herein contained, and for other
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. CAPITAL STOCK. Except as otherwise set forth in this Agreement, the Parties
expressly agree that the terms and restrictions of this Agreement shall apply to
all shares of capital stock (including, without limitation, all classes of
common, preferred, voting and nonvoting capital stock, and shares underlying any
convertible securities including, without limitation, warrants and options) of
Parent which either Stockholder now owns or hereafter acquires by any means,
including without limitation by purchase, assignment, conversion of convertible
securities or operation of law, or as a result of any stock dividend, stock
split, reorganization, reclassification, whether voluntary or involuntary, or
other similar transaction, and to any shares of capital stock of any successor
in interest of Parent, whether by sale, merger, consolidation or other similar
transaction, or by purchase, assignment or operation of law (the “Parent
Stock”).

 

2. ELECTION OF BOARD OF DIRECTORS.

 

2.1 Size of Board of Directors. Following the Closing Date and during the term
of this Agreement, Parent agrees not to take any corporate action to increase
the authorized number of directors on Parent’s Board of Directors (the “Board”)
following the Effective Date without the written consent of each of Majority
Stockholder and RS Group.

 



  

 

 

2.2 Board Composition. Provided that each Investor Designee (as defined below)
shall have been duly nominated for election as a director of the Board,
following the Closing Date and during the term of this Agreement, each
Stockholder agrees that it shall at any meeting of the stockholders of Parent
(whether annual or special and whether or not an adjourned or postponed
meeting), however called, or in connection with any written consent of
stockholders of Parent (a) when a meeting is held, appear at such meeting or
otherwise cause the Parent Stock to be counted as present thereat for the
purpose of establishing a quorum, and respond to each request by Parent for
written consent, if any, and (b) vote (or consent), or cause to be voted at such
meeting (or validly execute and return and cause such consent to be granted with
respect to), all Parent Stock (i) in favor of (A) any action or proposal
necessary or advisable to maintain the authorized number of members of the Board
as of the Effective Date at five, provided however, that if each Stockholder has
consented in writing to an increase in the number of members of the Board, each
Stockholder shall vote for such an increase, (B) the election or appointment of
one person designated by Majority Stockholder (the “Majority Stockholder
Designee”), which individual shall initially be Carl Sandler, (C) the election
or appointment of one person designated by RS Group (the “RS Group Designee,”
and together with the Majority Stockholder Designee, the “Investor Designees”),
which individual shall initially be René Sindlev (it being acknowledged and
agreed that Mr. Sindlev is currently a Board member and shall therefore continue
to be a Board member), (D) the election or appointment of three additional
directors which are mutually agreed to by Majority Stockholder and RS Group, (E)
the filling of any vacancies on the Board created by the resignation, removal or
death of an Investor Designee elected pursuant to this Section 2.2 and in favor
of the filling of any such vacancy with the applicable Investor Designee (i.e.,
a Majority Stockholder Designee to replace a previously serving Majority
Stockholder Designee and a RS Group Designee to replace a previously serving RS
Group Designee), (F) upon the request of Majority Stockholder, the removal of
any Majority Stockholder Designee elected pursuant to this Section 2.2, and (G)
upon the request of RS Group, the removal of any RS Group Designee elected
pursuant to this Section 2.2(a); and (ii) against (A) any increase in the size
of the Board without the express written consent of each Stockholder, (B) the
removal of any director elected pursuant to clause (b)(i)(B) or (b)(i)(C) of
this Section 2.2, unless such removal is expressly requested by Majority
Stockholder or RS Group, as applicable pursuant to clause (i)(E) or (F) of this
Section 2.2, and (C) any other action that could reasonably be expected to
impede, interfere with, delay, postpone or adversely affect any of the
transactions contemplated by this Agreement.

 

2.3 Cooperation. During the term of this Agreement, Parent shall facilitate the
nomination and election of the Investor Nominees by, among other things,
including such individuals on any proxy statement soliciting votes for the
election of directors of Parent. In addition to the foregoing, Parent shall take
such other actions as necessary, advisable or reasonably requested by Majority
Stockholder or RS Group to give effect to this Agreement, including this Section
2.3 and the designation and election of directors pursuant to Section 2.2.

 

2.4 Termination. The rights and obligations set forth in this Section 2 shall
terminate and be of no further force or effect immediately upon either
Stockholder beneficially owning less than ten percent (10%) of the total issued
and outstanding common stock of Parent.

 

3. PERSONNEL RECOMMENDATIONS. Following the Closing Date and during the term of
this Agreement, Majority Stockholder shall have the right to make
recommendations to management and the Board regarding the business of Parent,
including recommendations with respect to the composition of any science
advisory board that shall be established by the Board. Parent agrees to present
such recommendations to the Board and to take such other actions as necessary,
advisable or reasonably requested by Majority Stockholder to accommodate the
recommendations of Majority Stockholder, provided however, that management and
the Board, as applicable shall have the sole discretion as to the adoption of
any recommendations by Majority Stockholder.

 



 1 

 

 

4. FURTHER ASSURANCES; ENFORCEMENT. Each of Majority Stockholder, RS Group and
Parent agree not to vote any Parent Stock, or to take any other actions, that
would in any manner defeat, impair, be inconsistent with or adversely affect the
stated intentions of the parties under Section 2; provided, however, that Parent
shall have no obligation to enforce any right among the Parties in this
Agreement, to arbitrate any dispute or to reject any vote of any party otherwise
in accordance with applicable corporate law, absent a court order to do so.

 

5. TRANSFEREES; LEGENDS ON CERTIFICATES; RULE 144 COMPLIANCE.

 

5.1 Effect on Transferees. Certain Permitted Transferees (as defined in the
Standstill and Lockup Agreement) may be bound by and subject to the terms and
conditions of this Agreement by virtue of the terms of the Standstill and Lockup
Agreement and, if so, Parent may require, as a condition precedent to the
transfer of any Parent Stock subject to this Agreement, that the Permitted
Transferee agrees in writing to be bound by, and subject to, all the terms and
conditions of this Agreement.

 

5.2 Legend. The Holders agree that all Parent share certificates now or
hereafter held by them that represent Parent Stock subject to this Agreement
will be stamped or otherwise imprinted with a legend to read as follows:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AGREEMENTS AND
RESTRICTIONS WITH REGARD TO THE VOTING OF SUCH SHARES AND THEIR TRANSFER, AS
PROVIDED IN THE PROVISIONS OF AN INVESTOR RIGHTS AGREEMENT, A COPY OF WHICH IS
ON FILE IN THE OFFICE OF THE SECRETARY OF THE CORPORATION.”

 

5.3 Rule 144 Compliance. With a view to making available to Holders the
benefits of Rule 144, Parent covenants and agrees to use commercially reasonable
efforts, at Parent’s sole expense, to:

 

(a) file with the SEC in a timely manner all reports and other documents
required of Parent under the Securities Act and the Exchange Act so long as
Parent remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144 (and
therefore make and keep public information available, as those terms are
understood and defined in Rule 144);

 

(b) take such additional action as is requested by any Holder to enable such
Holder to sell the Registrable Securities pursuant to Rule 144, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to Parent’s transfer agent as may be reasonably
requested from time to time by any Holder and otherwise fully cooperate with
each Holder and such Holder’s broker to effect such sale of securities pursuant
to Rule 144.

 



 2 

 

 

6. ENFORCEMENT OF AGREEMENT. Each of the Stockholders acknowledges and agrees
that any breach by any of them of this Agreement shall cause the other Parties
irreparable harm which may not be adequately compensable by money damages.
Accordingly, in the event of a breach or threatened breach by a Party of any
provision of this Agreement, Parent and each other Party shall each be entitled
to seek the remedies of specific performance, injunction or other preliminary or
equitable relief, including the right to compel any such breaching Party, as
appropriate, to vote such Party’s shares of capital stock of Parent in
accordance with the provisions of this Agreement, without having to prove
irreparable harm or actual damages. The foregoing right shall be in addition to
such other rights or remedies as may be available to Parent or any other Party
for any such breach or threatened breach, including but not limited to the
recovery of money damages.

 

7. REGISTRATION RIGHTS

 

7.1 Definitions. As used in this Section 7, the following terms shall have the
following meanings:

 

“Advice” shall have the meaning set forth in Section 7.6.

 

“Commission” means, the United States Securities and Exchange Commission.

 

“Cut-Off Date” shall have the meaning set forth in Section 7.2(a).

 

“Demand Registration Statement” shall have the meaning set forth in Section
7.2(b).

 

“Effectiveness Date” means, with respect to a Demand Registration Statement
required to be filed hereunder, the 120th calendar day following the Filing Date
and with respect to any additional Registration Statements which may be required
pursuant to Section 7.2(c) or Section 7.3(c), the 90th calendar day following
the date on which an additional Registration Statement is required to be filed
hereunder; provided, however, that in the event Parent is notified by the
Commission that one or more of the above Registration Statements will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the 10th calendar
day following the date on which Parent is so notified if such date precedes the
dates otherwise required above (unless Parent is required to update its
financial statements prior to requesting acceleration of such Registration
Statement, which will require Parent to file an amendment to such Registration
Statement, in which case Parent shall file any necessary amendment to such
Registration Statement and request effectiveness thereof as soon as reasonably
practicable and in no event later than the 60th calendar day following the
Filing Date); provided, further, if such Effectiveness Date falls on a day that
is not a Trading Day, then the Effectiveness Date shall be the next succeeding
Trading Day.

 



 3 

 

 

“Effectiveness Period” shall have the meaning set forth in Section 7.2(a).

 

“Filing Date” means, with respect to a Demand Registration Statement, the filing
date specified in Section 7.2(b) and with respect to any additional Registration
Statements, which may be required pursuant to Sections 7.2(b), 7.2(c), 7.2(d),
7.2(e) or Section 7.3(c), the earliest practical date on which Parent is
permitted by SEC Guidance to file such additional Registration Statement related
to the Registrable Securities.

 

“Holder” or “Holders” means each Stockholder and each Permitted Transferee (as
defined in the Standstill & Lockup Agreement) which is a holder from time to
time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 7.5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 7.5(c).

 

“Losses” shall have the meaning set forth in Section 7.5(a).

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Merger Agreement Shares” means the shares of Parent Common Stock and any
Earnout Stock issued to the Majority Stockholder pursuant to the Merger
Agreement including, without limitation, shares of Earnout Stock, if any.

 

“Registrable Securities” means, as of any date of determination, (a) all of the
Merger Agreement Shares and (b) any securities issued or then issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the Merger Agreement Shares; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and Parent
shall not be required to maintain the effectiveness of any, or file another,
Registration Statement hereunder with respect thereto) for so long as (a) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the Commission under the Securities Act and such
Registrable Securities have been disposed of by the Holder in accordance with
such effective Registration Statement, (b) such Registrable Securities have been
previously sold in accordance with Rule 144, or (c) such securities are eligible
for resale under Rule 144 without any restriction or limitation whatsoever (such
as, by way of example, volume limitations), as determined by counsel to Parent
pursuant to a written opinion letter to such effect, addressed, delivered and
acceptable to Parent’s transfer agent and the affected Holders, as reasonably
determined by Parent, upon the advice of counsel to Parent. For the avoidance of
doubt, any such Registrable Securities shall cease to be Registrable Securities
after the Cut-Off Date.

 



 4 

 

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 7.2(b), and any additional registration statements
contemplated by Section 7.2(c), 7.2(e) or Section 7.3(c), including (in each
case) the Prospectus, amendments and supplements to any such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in any such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Selling Stockholder Questionnaire” shall have the meaning set forth in Section
7.3(a).

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.

 

“Trading Day” means any day on which the Registrable Securities are traded on
the principal securities exchange or securities market on which the Registrable
Securities are then traded; provided that “Trading Day” shall not include any
day on which the Parent Common Stock is scheduled to trade on such exchange or
market for less than 4.5 hours or any day that the Parent Common Stock is
suspended from trading during the final hour of trading on such exchange or
market (or if such exchange or market does not designate in advance the closing
time of trading on such exchange or market, then during the hour ending at
4:00:00 P.M., New York time).

 



 5 

 

 

7.2 Registration.

 

(a) On or prior to each Filing Date, Parent shall prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415.
Each Registration Statement filed hereunder shall be on Form S-3 (if such form
is available for use by Parent at such time) or otherwise, on Form S-1. Subject
to the terms of this Agreement, Parent shall use its commercially reasonable
efforts to cause a Registration Statement filed under this Agreement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event no later than the applicable Effectiveness
Date, and shall use its commercially reasonable efforts to keep such
Registration Statement continuously effective under the Securities Act until the
first to occur of: (A) the date that is three (3) years from the date the
Registration Statement is declared effective by the Commission (the “Cut-Off
Date”) and (B) the date that all Registrable Securities covered by such
Registration Statement (i) have been sold, thereunder or pursuant to Rule 144,
or (ii) may be sold Rule 144 without restriction or limitation, as determined by
the counsel to Parent pursuant to a written opinion letter which shall be
obtained at Parent’s expense, to such effect, addressed, delivered and
acceptable to Parent’s transfer agent and the affected Holders (the
“Effectiveness Period”). Parent shall telephonically request effectiveness of a
Registration Statement as of 5:00 p.m. Eastern Time on a Trading Day. Parent
shall immediately notify the Holders via facsimile or by e-mail of the
effectiveness of a Registration Statement on the same Trading Day that Parent
telephonically confirms effectiveness with the Commission, which shall be the
date requested for effectiveness of such Registration Statement. Parent shall,
by 9:30 a.m. Eastern Time on the Trading Day after the effective date of such
Registration Statement, file a final Prospectus with the Commission as required
by Rule 424.

 

(b) Demand Rights.

 

(i) If at any time after the Closing Date Parent shall receive from any
Holder(s) owning at least thirty percent (30%) of the Registrable Securities
then outstanding a written request or requests that Parent file a Registration
Statement on Form S-3 (“Demand Registration Statement”) with respect to all and
not a portion of the Registrable Securities owned by such Holder or Holders,
Parent will promptly give written notice of the proposed registration, and any
related qualification or compliance, to all other Holders of Registrable
Securities within ten (10) business days thereafter, and as soon as practicable,
but in any event within forty-five (45) days after the date such request is
given by the initiating Holders in accordance with this Section 7.2(b), file
such Demand Registration Statement as may be so requested and as would permit or
facilitate the sale and distribution of all and not a portion of such Holder’s
or Holders’ Registrable Securities as are specified in such request, together
with all or such portion of the Registrable Securities of any other Holder or
Holders joining in such request as are specified in a written request given
within ten (10) days after receipt of such written notice from Parent.

 

(ii) Notwithstanding the foregoing obligations, if Parent furnishes to the
requesting Holder(s), after requesting a registration pursuant to Section
7.2(b)(i), a certificate signed by Parent’s chief executive officer stating that
in the good faith judgment of Parent’s board of directors it would be materially
detrimental to Parent and its stockholders for such Registration Statement to
either become effective or remain effective, because (i) Parent has engaged or
has fixed to engage within ninety (90) days of such request in a registered
public offering as to which Parent’s stockholders may include Registrable
Securities or (ii) Parent is engaged in any other activity that, in the good
faith determination of Parent’s board of directors, would be adversely affected
by the requested registration to the material detriment of Parent, then Parent
shall have the right to defer taking action with respect to such filing for a
period of not more than one hundred eighty (180) days after the later of (x) the
date the request of the Holder is given and (y) the effective date of such
offering, the date of commencement of such other material activity, or the date
of such written opinion of Parent’s investment banker, as applicable; provided,
however, that Parent may not invoke this right more than once in any twelve (12)
month period.

 



 6 

 

 

(iii) Parent shall not be obligated to effect, or to take any action to effect,
any registration pursuant to Section 7.2(b)(i) during the period that is thirty
(30) days before Parent’s good faith estimate of the date of filing of, and
ending on a date that is ninety (90) days after the effective date of, a Parent
initiated registration, provided, that Parent is actively employing in good
faith commercially reasonable efforts to cause such Registration Statement to
become effective; nor shall Parent be obligated to effect, or to take any action
to effect, more than one registration pursuant to Section 7.2(b)(i). A
registration shall not be counted as “effected” for purposes of this Section
7.2(b)(iii) until such time as the applicable Registration Statement has been
declared effective by the Commission, unless the Holder withdraws its request
for such registration and forfeits its right to one Demand Registration
Statement pursuant to this Section 7.2(b), in which case such withdrawn
Registration Statement shall be counted as “effected” for purposes of this
Section 7.2(b).

 

(c) Piggyback Rights.

 

(i) If at any time after the Effective Date Parent plans to file any
Registration Statement under the Securities Act for purposes of effecting a
public offering of securities of Parent (including, but not limited to,
registration statements relating to secondary offerings of securities of Parent,
but excluding registration statements relating to any registration under
Sections 7.2(a), 7.2 (b), 7.2 (d) or 7.2 (e) or to any employee benefit plan or
a corporate reorganization or other transaction covered by Rule 145 promulgated
under the Securities Act, or a registration on any registration form which does
not permit secondary sales or does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Securities), Parent shall notify all Holders of
Registrable Securities in writing at least thirty (30) days prior to filing such
Registration Statement.

 

(ii) Each Holder desiring to include in any such registration statement all or
any part of the Registrable Securities held by such Holder shall, within ten
(10) days after receipt of the above-described notice from Parent, so notify
Parent in writing, and in such notice shall inform Parent of the number of
Registrable Securities such Holder wishes to include in such registration
statement and subject to Sections 7.2(d), and 7.2(e), Parent will afford each
such Holder an opportunity to include in such registration statement all or any
part of the Registrable Securities then held by such Holder.

 



 7 

 

 

(d) Notwithstanding the registration obligations set forth in Sections 7.2(b)
and 7.2(c), if the Commission informs Parent that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, Parent agrees
to promptly inform each of the Holders thereof and use its commercially
reasonable efforts to file amendments to the applicable Registration Statement
as required by the Commission, covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on Form S-1 or Form
S-3.

 

(e) Notwithstanding any other provision of this Agreement, if the Commission or
any SEC Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that Parent used diligent efforts to advocate with
the Commission for the registration of all or a greater portion of Registrable
Securities), Parent shall give the Holder at least five (5) Trading Days prior
written notice along with the calculations as to such Holder’s allotment as
anticipated by Parent. In the event Parent amends a Registration Statement in
connection with the foregoing, Parent will use its commercially reasonable
efforts to file with the Commission, as promptly as allowed by the Commission or
SEC Guidance provided to Parent or to registrants of securities in general, one
or more registration statements on Form S-1, Form S-3, or such other form
available to register for resale those Registrable Securities that were not
registered for resale on such Registration Statement, as amended.

 

7.3 Registration Procedures.

 

In connection with Parent’s registration obligations hereunder, Parent shall:

 

(a) Not less than five (5) Trading Days prior to the filing of each Registration
Statement and not less than one (1) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), Parent shall (i) furnish to each Holder copies of all such documents
proposed to be filed, which documents (other than those incorporated or deemed
to be incorporated by reference) will be subject to the review of such Holders,
and (ii) cause its officers and directors, counsel and independent registered
public accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel to each Holder, to conduct a reasonable
investigation within the meaning of the Securities Act. Notwithstanding the
above, Parent shall not be obligated to provide the Holders advance copies of
any universal shelf registration statement registering securities in addition to
those required hereunder, or any Prospectus prepared thereto. Parent shall not
file a Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the Holders of 67% or more of the Registrable
Securities shall reasonably object in good faith, provided that, Parent is
notified of such objection in writing no later than three (3) Trading Days after
the Holders have been so furnished copies of a Registration Statement or one (1)
Trading Day after the Holders have been so furnished copies of any related
Prospectus or amendments or supplements thereto. Each Holder agrees to furnish
to Parent a completed questionnaire in the form attached to this Agreement as
Annex A (a “Selling Stockholder Questionnaire”) on a date that is not less than
three (3) Trading Days prior to the Filing Date or by the end of the third (3rd)
Trading Day following the date on which such Holder receives draft materials in
accordance with this Section. Parent shall furnish to each Holder (A) a Selling
Stockholder Questionnaire for completion at least ten (10) Trading Days prior to
the Filing Date, together with a request that such Selling Stockholder
Questionnaire be completed and returned to Parent in a timely manner and (B) a
specific reference to this Section 7.3(a).

 



 8 

 

 

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to the
Holders true and complete copies of all correspondence from and to the
Commission relating to a Registration Statement (provided that, Parent shall
excise any information contained therein which would constitute material
non-public information regarding Parent), and (iv) comply in all material
respects with the applicable provisions of the Securities Act and the Exchange
Act with respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.

 

(c) If during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Parent Common Stock then
registered in a Registration Statement, then Parent shall file as soon as
reasonably practicable, an additional Registration Statement covering the resale
by the Holders of not less than the number of such Registrable Securities.

 



 9 

 

 

(d) Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than one (1) Trading Day prior to such filing) and (if requested by any such
Person) confirm such notice in writing no later than one (1) Trading Day
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed,
(B) when the Commission notifies Parent whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement, and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information, (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose, (iv) of the
receipt by Parent of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose, (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (vi) of the occurrence or existence of any pending
corporate development with respect to Parent that Parent believes may be
material and that, in the determination of Parent, makes it not in the best
interest of Parent to allow continued availability of a Registration Statement
or Prospectus, provided, however, in no event shall any such notice contain any
information which would constitute material, non-public information regarding
Parent.

 

(e) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(f) Furnish to each Holder, without charge, at least one conformed copy of each
such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system (or successor thereto) need not be furnished in physical
form.

 

(g) Subject to the terms of this Agreement, Parent hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto, except after
the giving of any notice pursuant to Section 7.3(d).

 



 10 

 

 

(h) Parent shall cooperate with any broker-dealer through which a Holder
proposes to resell its Registrable Securities in effecting a filing with the
FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as requested
by any such Holder.

 

(i) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or “blue sky” laws of such
jurisdictions within such states as any Holder reasonably requests in writing,
to keep each registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
reasonably necessary to enable the disposition in such jurisdictions of the
Registrable Securities covered by each Registration Statement; provided, that,
Parent shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified, subject Parent to any material
tax in any such jurisdiction where it is not then so subject or file a general
consent to service of process in any such jurisdiction.

 

(j) If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Merger
Agreement and applicable law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holder may request.

 

(k) Upon the occurrence of any event contemplated by Section 7.3(d), as promptly
as reasonably possible under the circumstances taking into account Parent’s good
faith assessment of any adverse consequences to Parent and its stockholders of
the premature disclosure of such event, prepare a supplement or amendment,
including a post-effective amendment, to a Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If Parent notifies the Holders in accordance with clauses (iii)
through (vi) of Section 7.3(d) above to suspend the use of any Prospectus until
the requisite changes to such Prospectus have been made, then the Holders shall
suspend use of such Prospectus. Parent will use its reasonable best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable. Parent shall be entitled to exercise its right under this Section
7.3(k) to suspend the availability of a Registration Statement and Prospectus,
subject to the payment of partial liquidated damages otherwise required pursuant
to Section 7.3(d), for a period not to exceed 60 calendar days (which need not
be consecutive days) in any 12-month period.

 

(l) Comply with all applicable rules and regulations of the Commission.

 



 11 

 

 

(m) Parent shall use its reasonable best efforts to maintain eligibility for use
of Form S-3 (or any successor form thereto) for the registration of the resale
of Registrable Securities.

 

(n) Parent may require each selling Holder to furnish to Parent a certified
statement as to the number of shares of Parent Common Stock beneficially owned
by such Holder and, if required by the Commission, the natural persons thereof
that have voting and dispositive control over the shares. During any periods
that Parent is unable to meet its obligations hereunder with respect to the
registration of the Registrable Securities solely because any Holder fails to
furnish such information within three Trading Days of Parent’s request, any
breach that may otherwise occur because of such delay shall be suspended as to
such Holder only, until such information is delivered to Parent.

 

7.4 Registration Expenses. All fees and expenses incident to the performance of
or compliance with, this Section 7 by Parent shall be borne by Parent whether or
not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence shall include,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses of Parent’s counsel and independent registered
public accountants) (A) with respect to filings made with the Commission, (B)
with respect to filings required to be made with the securities exchange or
securities market on which the Parent Common Stock is then listed for trading,
(C) in compliance with applicable state securities or “blue sky” laws reasonably
agreed to by Parent in writing (including, without limitation, fees and
disbursements of counsel for Parent in connection with “blue sky” qualifications
or exemptions of the Registrable Securities) and (D) if not previously paid by
Parent, with respect to any filing that may be required to be made by any broker
through which a Holder intends to make sales of Registrable Securities with
FINRA pursuant to FINRA Rule 5110, so long as the broker is receiving no more
than a customary brokerage commission in connection with such sale, (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities), (iii) messenger, telephone and
delivery expenses, (iv) fees and disbursements of counsel for Parent, (v)
Securities Act liability insurance, if Parent so desires such insurance, and
(vi) fees and expenses of all other Persons retained by Parent in connection
with the consummation of the transactions contemplated by this Section 7.

 

7.5 Indemnification.

 

(a) Indemnification by Parent. Parent shall, notwithstanding any termination of
this Agreement, indemnify and hold harmless each Holder, the officers,
directors, members, partners, agents, brokers (including brokers who offer and
sell Registrable Securities as principal as a result of a pledge or any failure
to perform under a margin call of Parent Common Stock), investment advisors and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, members, stockholders, partners, agents and employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles, notwithstanding a lack of such title or any other title) of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to (1) any untrue or alleged
untrue statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (2) any violation or alleged violation by Parent of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent that (i) such untrue statements or
omissions are based upon information regarding such Holder furnished in writing
to Parent by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities or (ii) in the case of an occurrence of
an event of the type specified in Section 7.3(d)(iii)-(vi), the use by such
Holder of an outdated, defective or otherwise unavailable Prospectus after
Parent has notified such Holder in writing that the Prospectus is outdated,
defective or otherwise unavailable for use by such Holder. Parent shall notify
the Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which Parent is aware.

 



 12 

 

 

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless Parent, its directors, officers, agents and
employees, each Person who controls Parent (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons (and any other Persons
with a functionally equivalent role of a Person holding such titles,
notwithstanding a lack of such title or any other title), to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon: (x) such Holder’s failure to comply
with any applicable prospectus delivery requirements of the Securities Act or
the plan of distribution in any Registration Statement through no fault of
Parent or (y) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading (i) to the extent that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
to Parent expressly for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent that such information relates to such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in a Registration
Statement, such Prospectus or in any amendment or supplement thereto or (iii) in
the case of an occurrence of an event of the type specified in Section
7.3(d)(iii)-(vi), to the extent related to the use by such Holder of an
outdated, defective or otherwise unavailable Prospectus after Parent has
notified such Holder in writing that the Prospectus is outdated, defective or
otherwise unavailable for use by such Holder.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that, the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have materially and
adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 



 13 

 

 

Notwithstanding Section 8.9, all reasonable fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten Trading Days of written notice thereof to the Indemnifying
Party; provided, that, the Indemnified Party shall promptly reimburse the
Indemnifying Party for that portion of such fees and expenses applicable to such
actions for which such Indemnified Party is finally determined by a court of
competent jurisdiction (which determination is not subject to appeal or further
review) not to be entitled to indemnification hereunder.

 

7.6 Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from Parent of the occurrence of
any event of the kind described in Section 7.3(d)(iii) through (vi), such Holder
will forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by Parent
that the use of the applicable Prospectus (as it may have been supplemented or
amended) may be resumed. Parent will use its commercially reasonable efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable.

 

7.7 Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to a Registration Statement.

 

8. GENERAL PROVISIONS.

 

8.1 Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by Parent and each of the
Stockholders.

 

8.2 Notices. All notices, requests, demands, or other communications required or
permitted to be given under this Agreement will be in writing and deemed given
and received upon (a) personal delivery, (b) confirmed delivery by a standard
overnight courier or when delivered by hand, (c) when mailed in the United
States by certified or registered mail, postage prepaid, addressed at the
following addresses (or at such address for a Party as will be specified by
notice given under this Agreement), or (d) transmitter’s confirmation of a
receipt of a facsimile transmission, or electronic mail:

 

if to Parent:

DanDrit Biotech USA, Inc.

5901 W. Olympic Blvd., Suite 419

Los Angeles, CA 90036

Attention: Eric Leire, Chief Executive Officer

Email: epl@dandrit.com 

    With a copy (which will not constitute notice) to:

K&L Gates LLP

200 South Biscayne Boulevard

Suite 3900

Miami, Florida 33131-2399

Attention: Clayton E. Parker, Esq.

Facsimile No.: 305-358-7095

Email: clayton.parker@klgates.com

   



 14 

 

 

if to Majority Stockholder:

Weird Science LLC

[     ]

    With a copy (which will not constitute notice) to:

Lowenstein Sandler LLP

One Lowenstein Drive

Roseland, New Jersey

Attention: Michael J. Lerner, Esq.

Facsimile No.: 973-597-6395

Email: mlerner@lowenstein.com

    if to RS Group:

RS Group, ApS

Stumpedyssevej 17, 2970

Hørsholm, Denmark

Attention: Henrik Grønfeldt-Sørensen, Chief Executive Officer

Email: hgs@rsgroup.com

 

8.3 Entire Agreement. This Agreement and the documents referred to herein,
together with all the Exhibits hereto, constitute the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersede any and all prior understandings and agreements,
whether oral or written, between or among the parties hereto with respect to the
specific subject matter hereof.

 

8.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Merger Agreement.

 

8.5 Severability. If any provision of this Agreement is determined by any court
or arbitrator of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement. Notwithstanding the forgoing, if the value of this Agreement
based upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding, then both parties agree to substitute
such provision(s) through good faith negotiations.

 



 15 

 

 

8.6 Third Parties. Nothing in this Agreement, express or implied, is intended to
confer upon any person, other than the parties hereto and their successors and
assigns, any rights or remedies under or by reason of this Agreement; provided,
however, that Permitted Transferees shall be express third party beneficiaries
of this Agreement, entitled to enforce their rights hereunder (including with
regard to registration rights provided under this Agreement in respect of
Registrable Securities held by such Permitted Transferees).

 

8.7 Successors And Assigns. Subject to the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.

 

8.8 Titles and Headings. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement. Unless otherwise specifically stated, all references
herein to “sections” and “annexes” will mean “sections” and “annexes” to this
Agreement.

 

8.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

 

8.10 Costs And Attorneys’ Fees. In the event that any action, suit or other
proceeding is instituted concerning or arising out of this Agreement or any
transaction contemplated hereunder, the prevailing party shall recover all of
such party’s reasonable costs and reasonable attorneys’ fees incurred in each
such action, suit or other proceeding, including any and all appeals or
petitions therefrom.

 

8.11 Further Assurances. This Agreement may be executed by facsimile or .pdf
signature and a facsimile or .pdf signature shall constitute an original for all
purposes.

 

8.12 Facsimile Signatures. This Agreement may be executed and delivered by
facsimile and upon such delivery the facsimile signature will be deemed to have
the same effect as if the original signature had been delivered to the other
party.

 

[SIGNATURE PAGES FOLLOW]

 

 16 

 

 

IN WITNESS WHEREOF, the Parties have executed this Investor Rights Agreement on
the date and year first written above.

 



DANDRIT BIOTECH USA, INC.         By:     Name:     Title:           WEIRD
SCIENCE, LLC         By:     Name: Carl Sandler   Title: Manager         RS
GROUP APS         By:     Name:     Title:                      

 



[Signature Page to the Investor Rights Agreement]

 

 

 

 

Annex A

 

Selling Stockholder Notice and Questionnaire

 

DanDrit Biotech USA, Inc.

 

Selling Stockholder Notice and Questionnaire

 

●       The undersigned beneficial owners of shares of Parent’s common stock,
par value $0.0001 per share (the “Common Stock”) of DanDrit Biotech USA, Inc.
(the “Parent”), understand that Parent has filed or intends to file with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-1 (the “Registration Statement”) under the Securities Act of 1933, as
amended (the “Securities Act”) for the registration of the resale of the shares
of Common Stock held by the undersigned (the “Registrable Securities”). This
Questionnaire is being furnished to you and other stockholders whose Common
Stock will be included in the Registration Statement. This Questionnaire seeks
information necessary to complete the registration of these shares with the
Commission.

 

To sell or otherwise dispose of any Registrable Securities in the offering, a
holder or beneficial owner of Registrable Securities will be required to agree
to be named as a selling stockholder in the related prospectus and execute and
return this Selling Stockholder Questionnaire.

 

Please respond to every question unless otherwise directed. If the answer is
“none” or “not applicable,” please so state. Please include all information
sought by the related question. Unless stated otherwise, answers should be given
as of the date you complete this Questionnaire. If there is any response or
underlying factual matter about which you are uncertain, please discuss the
matter fully and include any additional explanation or information which you
believe is helpful.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

Please complete, sign, date, and email or fax this Questionnaire as soon as
possible to Matthew Ogurick, counsel for Parent, at fax: (212) 536-3901, email:
matthew.ogurick@klgates.com. Please call John Scarborough, counsel to Parent at
(305) 539-3376 with any questions regarding this Questionnaire.

 



 A-1 

 

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to register for resale the Registrable Securities owned
by it and listed below in Question 5 (unless otherwise specified under such
Question 5) in the Registration Statement.

 

 A-2 

 

 

The undersigned hereby provides the following information to Parent and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1. Name. Full Legal Name of Selling Stockholder:

 

       

2. Address for Notices to Selling Stockholder.

                   





Telephone:

    Fax:       Email address:       Contact Person:  

 

3. Relationship with Parent.

 

Describe the nature of any position, office or other material relationship the
Selling Stockholder has had with Parent during the past three years:

 



         

 

4. Organizational Structure. Please indicate or (if applicable) describe how the
Selling Stockholder is organized.

 

  (a) Is the Selling Stockholder a natural person? (If so, please mark the box
and skip to Question 5.)

 

Yes ☐                                      No ☐

 



 A-3 

 

 

  (b) Is the Selling Stockholder a reporting company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)? (If so, please mark the
box and skip to Question 5.)

 

Yes ☐                                      No ☐

 

  (c) Is the Selling Stockholder a majority-owned subsidiary of a reporting
company under the Exchange Act (including Parent)? (If so, please mark the box
and skip to Question 5.)

 

Yes ☐                                      No ☐

 

  (d) Is the Selling Stockholder a registered investment company under the
Investment Company Act of 1940? (If so, please mark the box and skip to Question
5.)

 

Yes ☐                                      No ☐

 

If the answer to all of the foregoing questions is “no,” please complete the
following:

 

  (e) Legal Description of Selling Stockholder:

 

Please describe the type of legal entity that the Selling Stockholder is (e.g.,
corporation, partnership, limited liability company, etc.);

   

 

  (f) Please indicate whether the Selling Stockholder is controlled by another
entity (such as a parent company, a corporate member, corporate shareholder,
etc.) or is controlled by a natural person.

 

Controlled by:                    Natural Person(s) ☐                    Entity
☐

 

If you checked “Natural Person(s)”:

 

Please indicate the name of the natural person(s) who has voting or investment
control over the shares held by the Selling Stockholder and the position of
control that person(s) holds in or over the Selling Stockholder, then move to
Question 5.

 

Name of natural person(s): _____________________________________

 

Controlling position in Selling Stockholder (e.g., sole member, controlling
shareholder, sole stockholder, trustee, etc.):
_______________________________________________________________________

 



 A-4 

 

 

If you checked “Entity”:

 

Please indicate the name and type of entity that controls the Selling
Stockholder.

 

Name of controlling entity: ____________________________________

 

Type of legal entity (e.g., corporation, partnership, limited liability company,
etc.): ______________________________________________

 

Is this entity controlled by another entity (such as a parent company, a
corporate member, corporate shareholder, etc.) or is it controlled by a natural
person?

 

Controlled by:                    Natural Person(s) ☐                    Entity*
☐

 

If you checked “Natural Person(s)”:

 

Name of natural person(s) who controls this entity and has voting or investment
control over the shares held by the Selling Stockholder the Selling Stockholder:

 

 

 

Natural person’s position in this entity (e.g., sole member, member, manager
controlling shareholder, sole stockholder, trustee, etc.):

 

 

 

*If you answered “Entity” here, please repeat step (f) for each controlling
entity moving up the corporate chain of control until you reach the level at
which there is only a natural person or persons in control (e.g., Acme LLC is
controlled by ABC Corp., its member, which is controlled by X shareholder, its
controlling shareholder). List the name of the entities along that chain of
control, the types of entity each is, the natural person(s) in control of the
ultimately controlling entity, and his or her control position over that entity
in the lines below:

 

 

 

 

 

 

(Continued on next page…)

 



 A-5 

 

 

5. Beneficial Ownership of Registrable Securities:

 

This question covers beneficial ownership of Parent’s securities.

 

(a) Please state the number of shares of Parent’s Common Stock that the Selling
Stockholder beneficially owns as of the date of this Questionnaire:

                   

(b) Please state the number of shares of the Registrable Securities that the
Selling Stockholder wishes to have registered for resale in the Registration
Statement.

 

Common Stock: ______________________

 

6. Broker-Dealer Status:

 

(a) Is the Selling Stockholder a broker-dealer?

 

Yes ☐                                      No ☐

 

(b) If “yes” to Question 6(a), did the Selling Stockholder receive the
Registrable Securities as compensation for investment banking services to
Parent?

 

Yes ☐                                      No ☐

 

Note: If the answer to Question 6(b) is no, Commission’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.

 

(c) Is the Selling Stockholder an affiliate of a broker-dealer?

 

Yes ☐                                      No ☐

 

(d) If the Selling Stockholder is an affiliate of a broker-dealer, does the
Selling Stockholder certify that it purchased the Registrable Securities in the
ordinary course of business, and at the time of the purchase of the Registrable
Securities to be resold, the Selling Stockholder had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

Yes ☐                                      No ☐

 

Note: If the answer to Question 6(d) no, the Commission’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.

 

7. Legal Proceedings with Parent. Is Parent a party to any pending legal
proceeding in which the Selling Stockholder is named as an adverse party?

 

Yes ☐                                      No ☐

State any exceptions here:

 

   

 

8. Reliance on Responses. The undersigned acknowledges and agrees that Parent
and its legal counsel shall be entitled to rely on its responses in this
Questionnaire in all matters pertaining to the Registration Statement and the
sale of any Registrable Securities pursuant to the Registration Statement.

 

[SIGNATURE PAGE FOLLOWS]

 

 A-6 

 

 

The undersigned agrees to promptly notify Parent of any inaccuracies or changes
in the information provided herein that may occur subsequent to the date hereof
at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Questions 1 through 7 and the inclusion of
such information in the Registration Statement and the related prospectus and
any amendments or supplements thereto.

 

Note: EACH BENEFICIAL OWNER, including each corporation and natural person named
in the answer to question 4(f) must execute this Notice and Questionnaire.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

BENEFICIAL OWNER (individual)   BENEFICIAL OWNER (entity)               Print
Name   Name of Entity               Signature   Signature             Print
Name:               Signature (if Joint Tenants or Tenants in Common)          
Title:  

 

BENEFICIAL OWNER (individual)   BENEFICIAL OWNER (entity)               Print
Name   Name of Entity               Signature   Signature             Print
Name:                   Signature (if Joint Tenants or Tenants in Common)      
    Title:  

 



 A-7 

 

 

PLEASE FAX OR PDF A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE,
AND RETURN THE ORIGINAL TO:

 

Attn: Matthew Ogurick

 

K&L Gates LLP - Counsel to DanDrit Biotech USA, Inc.

 

599 Lexington Avenue

 

New York, New York 10022-6030

 

matthew.ogurick@klgates.com

 

Fax: (212) 536-3901

 

 

A-8

 

